                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                              LAFAYETTE DIVISION

KAREN MARIE WILLIS                                   CIVIL ACTION NO. 6:18-cv-00212

VERSUS                                               MAGISTRATE JUDGE HANNA

U.S. COMMISSIONER,                                   BY CONSENT OF THE PARTIES
SOCIAL SECURITY
ADMINISTRATION

                                         JUDGMENT

       In accordance with the provisions of 28 U.S.C. § 636(c) and Fed. R. Civ. P.

73, the parties consented to have this matter resolved by the undersigned Magistrate

Judge (Rec. Doc. 8-1) and this matter was referred to this Court for resolution (Rec.

Doc. 9). For the reasons set forth in this Court’s memorandum ruling,

       IT     IS    ORDERED,           ADJUDGED,            AND       DECREED           that    the

Commissioner’s decision is REVERSED and REMANDED to the Commissioner

pursuant to the fourth sentence of 42 U.S.C. § 405(g).1 More particularly, the

Commissioner is instructed to properly weigh the opinions of the claimant’s treating

psychiatrist and again evaluate the claimant’s residual functional capacity and ability




1
        A fourth sentence remand constitutes a final judgment that triggers the filing period for an
EAJA fee application. Shalala v. Schaeffer, 509 U.S. 292 (1993); Freeman v. Shalala, 2 F.3d 552,
553 (5th Cir. 1993).
to work. The claimant shall be permitted to supplement the record with updated

medical evidence and to have another hearing, if desired.

      Signed at Lafayette, Louisiana, this 10th day of January 2019.



                                      ______________________________
                                      PATRICK J. HANNA
                                      UNITED STATES MAGISTRATE JUDGE




                                         2
